Citation Nr: 1812071	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for duodenal ulcer.

2. Whether new and material evidence has been received sufficient to reopen a claim for service connection for lumbosacral strain.

3. Whether new and material evidence has been received sufficient to reopen a claim for service connection for diabetes mellitus, including as due to in service herbicide exposure.

4. Whether new and material evidence has been received sufficient to reopen a claim for service connection hiatal hernia.

5. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to February 1988.	

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 2015 and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Board previously remanded this matter in October 2014 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2017. The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for lumbosacral strain and service connection for bilateral peripheral neuropathy of the upper and lower extremities on a de novo basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1998 rating decision denied service connection for back condition (claimed as chronic low back pain).

2. An unappealed February 2006 Board decision denied service connection for duodenal ulcer, diabetes mellitus, and hiatal hernia. 

3. Evidence received since the March 1998 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for lumbosacral strain (previously claimed as back condition).

4. Evidence associated with the claims file since the February 2006 Board decision is not material and does not raise a reasonable possibility of substantiating the issues of entitlement to service connection for duodenal ulcer, diabetes mellitus, and hiatal hernia.

5. The Veteran has not been diagnosed with peripheral neuropathy of the upper or lower extremities. 


CONCLUSIONS OF LAW

1. The March 1998 rating decision and the February 2006 Board decisions which denied service connection for lumbosacral strain (previously claimed as back condition), duodenal ulcer, diabetes mellitus, and hiatal hernia are final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the March 1998 rating decision is new and material, and the Veteran's claim of entitlement to service connection for lumbosacral strain (previously claimed as back condition) is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. In the absence of new and material evidence, the criteria to reopen service connection for duodenal ulcer have not been met. 38 U.S.C. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156 (2017).

4. In the absence of new and material evidence, the criteria to reopen service connection for diabetes mellitus, to include as due to exposure to in service herbicides have not been met. 38 U.S.C. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156 (2017).

5. In the absence of new and material evidence, the criteria to reopen service connection for hiatal hernia have not been met. 38 U.S.C. §§ 5103, 5103A, 5108; 38 C.F.R. § 3.156 (2017).

6. The criteria for service connection for bilateral peripheral neuropathy of the upper extremities have not been met. 38 U.S.C. §§ 1110 , 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

7. The criteria for service connection for bilateral peripheral neuropathy of the lower extremities have not been met. 38 U.S.C. §§ 1110 , 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated June 2009 and September 2009. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. 

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claims for service connection for bilateral peripheral neuropathy of the upper and lower extremities. For the reasons explained in greater detail below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's active service. 38 U.S.C. § 5103A  (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id.   

A VA examination under the standards of McLendon is not warranted regarding the Veteran's claims for service connection for bilateral peripheral neuropathy of the upper and lower extremities. As to those claims, there is simply no evidence establishing an "in-service event" during active service, and there is no evidence of an indication that the current disabilities or current symptoms may be related to any alleged in-service event.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. New and Material Evidence

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C. § 7105. However, pursuant to 38 U.S.C. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

 "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The March 1998 rating decision denied service connection for a back condition (claimed as chronic low back pain). The RO found that the Veteran's claimed back condition was not service connected because there were no nexus linking the claimed disability to service.

Since this decision became final, the Veteran has submitted private medical examination records in which the physician gave a positive nexus opinion linking the Veteran's current lumbosacral strain with active service. In June 2017, the Veteran also gave testimony in which he detailed that he suffered from a low back injury as a result of his MOS in service and has continued to suffer from low back symptomology since service. 

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claim for lumbosacral strain, previously claimed as chronic low back pain. Shade v. Shinseki, 24 Vet. App. 110 (2010). The evidence is material because it relates to unestablished facts necessary to establish the claim, and the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156 (a) (2017). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims. See Shade, 24 Vet. App. at 117. Thus, the claim for entitlement to service connection for lumbosacral strain is reopened.

Additionally, the Board considered and denied a claim for service connection for ulcers, diabetes mellitus to include as due to exposure to herbicides, and hiatal hernia in a February 2006 decision. The decision discussed the absence of a current diagnosis of ulcers. It also discussed the absence of a nexus between the Veteran's active service and his claimed diabetes mellitus, to include as due to herbicide exposure, and hiatal hernia. The Veteran did not perfect an appeal on this decision, and it became final as to the evidence then of record and is not subject to revision on the same bases. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (a), (b), 20.302, 20.1103.

Since the February 2006 decision, the claim for ulcers has been recharacterized as a claim for duodenal ulcer. However, the Board finds the current claim has only been recharacterized to comport with the evidence of record, and it is the same claim that was denied in February 2006. 

In regards to the claims of service connection for duodenal ulcer, diabetes mellitus, and hiatal hernia, the Veteran has not submitted any competent evidence to establish a medical nexus between his claimed disabilities and his active service since the final February 2006 Board decision. Other additional evidence received since February 2006 Board decision reflects continued complaints for the disabilities but does not indicate an association between any of the claimed disabilities and active service that has not already been considered. The Veteran's November 2017 hearing testimony also reiterated the same arguments and theory of causation that were considered in the prior final Board decision regarding duodenal ulcer, diabetes mellitus, and hiatal hernia. While the Board finds that the Veteran is sincere in his belief that he developed disabilities due to service, the record still does not contain evidence of a relationship between the claimed disabilities and service. 

All evidence received regarding the claim for service connection for duodenal ulcer, diabetes mellitus, and hiatal hernia since the February 2006 Board decision is "new" in that it was not of record at the time of the respective decision. However, none of the new evidence is "material" because it does not provide medical evidence connecting the Veteran's claim of duodenal ulcer, diabetes mellitus (including claimed in service herbicide exposure), or hiatal hernia to service. 38 C.F.R. § 3.159 (c)(1). Accordingly, the new evidence does not raise a reasonable possibility of substantiating the claims and thus is not sufficient to warrant a reopening of the Veteran's claims. This additional evidence is, therefore, not both new and material, as contemplated by the pertinent law and regulations, and cannot serve as a basis to reopen the Veteran's claims of service connection for duodenal ulcer, diabetes mellitus, or hiatal hernia. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156  (a).

Based on the foregoing, the evidence received since the February 2006 Board decision is not material because it does not make a previously unestablished fact more likely to be established and it does not raise the possibility of reasonably substantiating the claim of discoid lupus erythematosus were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Shade, 24 Vet. App. at 118. As new and material evidence to reopen the finally disallowed claim of duodenal ulcer, diabetes mellitus, or hiatal hernia has not been submitted, the benefit of the doubt doctrine is not for application and the claims are denied. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III. Neuropathy of the Upper and Lower Extremities

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303. To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may also be granted for disabilities shown to be proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310.

The Veteran contends that his bilateral peripheral neuropathy of the upper and lower extremities is secondary to his claimed diabetes mellitus. The Veteran has never contended that these disabilities had their onset during or were related to his active service. Instead, the Veteran contended that this disability was secondary to his diabetes. For the reasons describe above the Board has determined that service connection for diabetes is not warranted; thus, the Veteran's derivative claim of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities as secondary to diabetes under 38 C.F.R. § 3.310  must necessarily be denied as this theory presupposes an underlying service connected disability.

A second, independent basis for denying this claim also exists, as the Veteran's June 2010 private medical examination record concluded that the Veteran does not suffer from peripheral neuropathy of the upper or lower extremities. The examiner noted only that findings were suggestive of possible polyneuropathy which is most commonly caused by diabetes. He further noted that upper extremity nerve testing was consistent only with bilateral cubital syndrome. There is no contrary opinion of record. There are no symptoms or signs of bilateral peripheral neuropathy found in the Veteran's medical treatment records other than symptoms reported by the Veteran himself. 

In summary, the Board finds that the most probative competent evidence of record shows that the Veteran is not diagnosed as suffering from bilateral peripheral neuropathy of the upper or lower extremities. Therefore, the preponderance of the evidence is against the Veteran's claims, there is no doubt to be resolved, and service connection for bilateral peripheral neuropathy of the upper or lower extremities is not warranted. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for duodenal ulcer has not been received.

New and material evidence having been submitted, the claim of service connection for lumbosacral strain is reopened. To this extent only, the claim is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for diabetes mellitus, including as due to in-service herbicide exposure, has not been received.

New and material evidence sufficient to reopen a claim of entitlement to service connection for hiatal hernia has not been received.
 
Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, is denied.


REMAND

The Veteran alleges he injured his low back while in service, and he has continuously suffered from low back symptoms since service. The Veteran testified that he injured his low back as a result of his MOS which included loading heavy artillery at a fast pace. A private medical opinion dated July 2003 from Dr. D.A. states the Veteran's back problems "are directly related to an aggravation in the military service", and a private medical opinion dated August 2016 from Dr. K.C. gives a positive nexus opinion for the Veteran's diagnosed chronic back pain. As the Veteran has not been afforded a VA examination with respect to his claimed lumbosacral strain disability, the Board finds that remand is appropriate for a VA examination with a medical opinion to be accomplished in order to address outstanding questions of current diagnosis and nexus. 38 C.F.R. § 3.159 (c)(4) (2017). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records. All requests and responses for the records must be documented. 

2. Thereafter, schedule the Veteran for a VA examination to address his claim of service connection for a lumbosacral strain disability. The examiner should be provided with access to the electronic claims file. The examiner is requested to address the following:

For the Veteran's claimed low back disability, the examiner should clearly indicate whether the Veteran is diagnosed with any low back disabilities either currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved) and provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during active duty service or is otherwise medically related to such service.

The examiner should determine the effective range of motion in the Veteran's back and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test. If any of these findings are not possible, please provide an explanation.

The examiner should further measure and record all subjective and objective symptomatology, to include any ankylosis and any functional impairment. The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided. The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

3. Thereafter, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided an opportunity to respond. The remaining claims on appeal should then be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


